In an action by an attorney to recover compensation for services rendered under a written contract of employment, the appeal is from that part of an order which struck out the first and second affirmative defenses from the second amended answer and which dismissed the counterclaim pleaded therein pursuant to subdivisions 5 and 6 of rule 109 of the Rules of Civil Practice. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.